Case: 17-13419   Date Filed: 03/26/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13419
                      ________________________

               D.C. Docket No. 1:15-cr-00338-MHC-CMS-1

UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee


                                  versus

TONY ARCHIE
                                                         Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 26, 2019)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.
               Case: 17-13419     Date Filed: 03/26/2019   Page: 2 of 4


PER CURIAM:

      We have had the benefit of oral argument in this case, and have carefully

reviewed the briefs and relevant parts of the record. We conclude that the

judgment of the district court must be affirmed.

      Archie challenges the sufficiency of the evidence with respect to all of his

convictions. For reasons fully explored at oral argument, we reject Archie’s

challenge, which focuses primarily on his asserted lack of knowledge that the

cellphones at issue were fraudulently acquired. We conclude that there was very

strong evidence both of actual knowledge on the part of Archie, and very strong

evidence (primarily from the testimony of co-conspirator Floarea) that Archie and

Floarea tried to minimize their knowledge of the origin of the fraudulently

obtained cellphones in order to avoid criminal charges. Three of Archie’s co-

conspirators testified against him at trial, including Floarea who testified that he

trained Archie with respect to the fraudulent operations. In addition, there was

evidence from an undercover law enforcement agent, and extensive documentary

evidence that the jury could find would clearly have alerted Archie to suspect that

his co-conspirators, Capote, Tirtawijaya, and Patel, were supplying him with

suspiciously large volumes of new cellphones which were fraudulently obtained.

Thus, there was ample evidence to support the conspiracy charge and the

substantive wire fraud and mail fraud counts.


                                           2
              Case: 17-13419     Date Filed: 03/26/2019    Page: 3 of 4


      Similarly, we reject Archie’s sufficiency challenges to the money laundering

counts. For the same reasons, there is no merit in Archie’s assertions of lack of

knowledge that the Westside bank account funds were derived from unlawful

activities. And, with respect to Counts 18–21, there is no merit in Archie’s

argument that his payments to Capote for the fraudulent cellphones he supplied

were not made to promote the fraud.

      Archie’s challenges to the jury instructions are also wholly without merit.

The district court appropriately instructed the jury with respect to deliberate

ignorance, because there was ample evidence that co-conspirator Floarea and

Archie tried to minimize their knowledge of the origins of the fraudulently

obtained cellphones in order to avoid criminal charges; and there was also ample

evidence of actual knowledge on the part of Archie. See United States v. Arias,

984 F.2d 1139, 1143 (11th Cir. 1993) (“[W]here the evidence supports both actual

knowledge and deliberate ignorance, the instruction is properly given.”) (citation

and internal quotations omitted). The district court also properly declined to give

Archie’s request for an instruction on multiple conspiracies. The evidence at trial

overwhelmingly supported a single overarching conspiracy, and did not support the

hypothetical separate conspiracies about which Archie’s brief speculates. The

single overarching conspiracy began when Archie was managing Ace Wholesale

and continued after Ace closed, and Archie and Capote, with advice and training


                                          3
                Case: 17-13419       Date Filed: 03/26/2019      Page: 4 of 4


from Floarea, opened Westside Wireless. Westside was a mere continuation of

the conspiracy that began using Ace as the storefront, with the continued major

involvement of Floarea and major suppliers of fraudulently obtained cellphones

including co-conspirators Capote, Tirtawijaya, and Patel. Finally, Archie’s

challenge to the instruction with respect to the 18 U.S.C. §1349 conspiracy is

probably waived, and in any event is not reversible error, see United States v.

Moran, 778 F.3d 942, 964 (11th Cir. 2015) (noting that § 1349 does not require

proof of an overt act).

       Accordingly, the judgment of the district court is

       AFFIRMED. 1




1
       Any other arguments asserted on appeal by Archie are rejected without need for further
discussion.
                                               4